            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.1 Page 1 of 12



                                      U.S. DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                           ___________________________________________

 EBERS ORCHARDS, LLC,

             Plaintiff,                                          Docket No.

 v.                                                              HON.

 CORE FARMS LLC, and ROGER KROPF,
 jointly and severally,                                          PLAINTIFF’S
                                                                 COMPLAINT
             Defendants.


 David E. Bevins (P48955)
 RHOADES MCKEE
 Attorneys for Plaintiff
 55 Campau Ave., N.W., Suite 300
 Grand Rapids, MI 49503
 (616) 235-3500



            Plaintiff Ebers Orchards, LLC, through its counsel Rhoades McKee, P.C., states as follows

in support of its Complaint against Defendants:

                                               PARTIES

            1.     Plaintiff Ebers Orchards, LLC (“Ebers”) is a Michigan limited liability company

with offices located at 1645 10 Mile Road, N.W., Sparta, Michigan 49345.

            2.     Defendant Core Farms LLC (“Core Farms”) is a Michigan limited liability

company with offices located at 60397 C.R. 681, Hartford, Michigan 49057.

            3.     Defendant Roger Kropf (“Kropf”), on information and belief owns and controls

Core Farms, and is a Michigan resident.




                                                    1
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.2 Page 2 of 12



                                    JURISDICTION AND VENUE

            4.    This Court has jurisdiction over the federal questions raised in this action pursuant

to 28 U.S.C. § 1331 and 7 U.S.C. § 499e. This Court has supplemental jurisdiction over the

remaining claims pursuant to 28 U.S.C. § 1367.

            5.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the cause of action

arose in this District.

                               ALLEGATIONS OF COMMON FACT

            6.    Paragraphs 1 through 5 are re-alleged as though fully set forth herein.

            7.    Ebers is in the business of growing apples (perishable agricultural commodities) for

sale.

            8.    Core Farms, at all relevant times, acted as a grower’s agent for Ebers by accepting

Ebers’ apples for storage, and later packing/processing and sale.

            9.    On information and belief, Core Farms was, at all relevant times, licensed under the

Perishable Agricultural Commodities Act, 7 U.S.C. § 499a, et seq. (“PACA”).

            10.   Consistent with its business, in the fall of 2016 (the “2016/2017 Crop Year”) and

in the fall of 2017 (the “2017/2018 Crop Year”) Ebers delivered apples to Core Farms for storage

and later, packing/processing and sale by Core Farms.

            11.   Until offered for sale by Core Farms, Core Farms received Ebers’ apples on

consignment, and was obligated to remit to Ebers the net proceeds of the sale of Ebers’ apples,

after deduction of Core Farms’ charges, within the period mandated by the PACA regulations.

            12.   The parties’ agreement called for Core Farms to store Ebers’ apples until such time

as Core Farms located a buyer, at which time Core Farms would remove the apples from storage,

pack and/or otherwise process the apples and deliver the apples to the buyer, on behalf of Ebers,



                                                     2
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.3 Page 3 of 12



in exchange for payment. From time to time, Core Farms would pack or process the apples and

then place them into storage, but the essential nature of the transaction did not change.

                                      2016/2017 CROP YEAR

            13.   For the 2016/2017 Crop Year, Ebers delivered apples to Core Farms as follows:

    Deliver Date       Ticket/Receiving                 Variety              No. of Bins
      11/8/2016              9384                       Braeburn                  9
      11/8/2016              9384                         Fuji                   29
      9/15/2016              8809                         Gala                   57
      9/17/2016              8814                         Gala                  28.5
      10/8/2016              8959                        Golden                  25
     10/10/2016              8961                        Golden                  74
     10/16/2016              4877                        Golden                  10
      9/17/2016              8814                      Honeycrisp                16
     10/14/2016              8982                      Honeycrisp                 4
      11/2/2016              9376                          Ida                   78
      9/29/2016              6412                         Jons                   96
      10/6/2016              9007                         Jons                   96
      10/8/2017              8959                         Jons                   29
      11/1/2016              9413                       L Rome                   35
       9/6/2016              8942                         Mac                    28
       9/8/2016              8943                         Mac                    78
      9/22/2016              4866                         Mac                    37
     10/28/2016              8966                         Mac                    63
     10/10/2016              8961                     Red Delicious              22
     10/11/2016                                       Red Delicious              93
     10/14/2016              8982                     Red Delicious              92
     10/16/2016              4877                     Red Delicious              48
     10/16/2016              4879                     Red Delicious              84
     10/18/2016              8984                     Red Delicious              41
     10/20/2016              8986                     Red Delicious              96
     10/21/2016              9401                     Red Delicious              84
     10/26/2016              9403                     Red Delicious              84
     10/26/2016              9404                     Red Delicious              84
     10/28/2016              8965                     Red Delicious              90
     10/28/2016              8966                     Red Delicious              33
     10/29/2016              8968                     Red Delicious              90
     10/30/2016              8731                     Red Delicious              90
      11/1/2016              9413                     Red Delicious              26
 Total Bins 2016/2017 Crop Year                                               1849.5
Exhibit 1



                                                  3
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.4 Page 4 of 12



            14.   According to the information provided by Core Farms for the first time in September

2017, the value of Ebers’ apples sold by Core Farms was $136,568.47. Exhibit 2.

            15.   Of that amount, Core Farms had paid $60,131.79, leaving a balance due of

$76,436.68 as of September 12, 2017. Id.

            16.   In a September 19, 2017, letter to the United States Department of Agriculture,1

Kropf, on behalf of Core Farms, admitted owing $76,436.68, and further admitted that Core Farms

used those funds for its own purposes and could not pay Ebers because it could not draw on its

line of credit. Exhibit 3.

            17.   Throughout late 2016 and until September 2017, despite repeated requests, Core

Farms failed to provide any accounting to Ebers relating to the sale of Ebers’ apples for the

2016/2017 Crop Year, contrary to Core Farms’ statutory, regulatory and contractual obligations.

            18.   On or about September 3, 2017, despite not knowing the sale dates of any of the

unsold apples from the 2016/2017 Crop Year (and, therefore not knowing whether any funds were

due to it) Ebers sent Core Farms a Notice of Intent to Preserve Trust Benefits relating to the apples

delivered to Core Farms for 2016/2017 Crop Year (the “2016 PACA Notice”). Exhibit 4.

            19.   On or about September 17, 2017, and only after receiving the 2016 PACA Notice,

for the first time Core Farms provided to Ebers an accounting for the sale of Ebers’ apples from

the 2016/2017 Crop Year. See Exhibit 2.

            20.   Despite providing the accounting in September 2017, Core Farms did not make any

payment at that time.

            21.   After September 2017, Core Farms made two payments to Ebers relating to the

2016/2017 Crop Year:


1
 Ebers initiated an administrative action with the USDA, was assigned PACA Docket No. S-R-2017-318, and
which action was dismissed as untimely under the USDA’s regulations.

                                                     4
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.5 Page 5 of 12



                  A.      $735.00 paid on or about October 1, 2017.

                  B.      $25,000.00 paid on or about February 22, 2018.

            22.   Thus, as of the date of this Complaint, Core Farms owes Ebers $50,701.76 as to the

2016/2017 Crop Year.

                                       2017/2018 CROP YEAR

            23.   For the 2017/2018 Crop Year, Ebers delivered apples to Core Farms as follows:

    Deliver Date      Ticket/Receiving                   Variety             No. of Bins
     10/10/2017         3041684/9665                   Red Delicious             96
     10/11/2017           3041686                      Red Delicious             96
     10/17/2017         3041691/9300                   Red Delicious             96
   Total Bins 2017/2018 Crop Year                                               288
Exhibit 5

            24.   On or about November 22, 2017, Ebers delivered to Core Farms a Notice of Intent

to Preserve Trust Benefits under the PACA (the “2017 PACA Notice”). Id.

            25.   On or about the dates indicated on each Payment Voucher, Core Farms provided the

following accountings, but no payments, demonstrating that Core Farms owed Ebers $23,630.12

relating to Ebers’ 2017/2018 Crop Year apple transactions:

                  A.      10/31/2017 Payment Voucher demonstrating net payment due to Ebers       of
                          $734.68.
                  B.      11/7/2017 Payment Voucher demonstrating net payment due to Ebers        of
                          $4,242.56.
                  C.      11/20/2017 Payment Voucher demonstrating net payment due to Ebers       of
                          $1,417.80.
                  D.      11/30/2017 Payment Voucher demonstrating net payment due to Ebers       of
                          $3,938.65.
                  E.      11/27/2017 Payment Voucher demonstrating net payment due to Ebers       of
                          $6,089.87.
                  F.      12/5/2017 Payment Voucher demonstrating net payment due to Ebers        of
                          $4,571.60.
                  G.      12/12/2017 Payment Voucher demonstrating net payment due to Ebers       of
                          $1,802.84.
                  H.      12/15/2017 Payment Voucher demonstrating net payment due to Ebers       of
                          $832.12.
                          Exhibit 6.


                                                   5
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.6 Page 6 of 12



            26.   Adding the amounts due from the 2016/2017 and 2017/2018 Crop Years,

demonstrates that Core Farms owes Ebers $74,331.88, not including interest, costs and attorney’s

fees.

            27.   The PACA requires Core Farms to account promptly and to make prompt payment

to Ebers for all perishable agricultural commodities sold. 7 U.S.C. § 499b(4).

            28.   Until payment is made the PACA imposes a trust for the benefit of growers, such as

Ebers, on certain assets of a dealer/grower’s agent, such as Core Farms

            29.   The PACA trust is imposed on all of Core Farms’ inventories of food derived from

perishable agricultural commodities, the commodities themselves, and any receivables or proceeds

from the sale of such commodities or products. 7 U.S.C. § 499e(c).

            30.   The PACA provides that trust assets are preserved as a “nonsegregated floating

trust.” Commingling of trust assets with Core Farms’ other assets is contemplated such that any

asset purchased or paid for by Core Farms while the trust is in existence is assumed to be purchased

or paid for with trust assets and will, therefore, become part of the trust res available to satisfy

Ebers’ claims.. 7 C.F.R. § 46.46(b).

            31.   Prior to February 6, 2018, no regulation or statutory requirement existed requiring a

grower to send a notice to preserve its PACA trust rights against a grower’s agent.

            32.   As a result, and because of the statutory scheme and agency duties owed by Core

Farms, Ebers PACA trust rights against Core Farms are preserved absent the providing of any

notice.

            33.   If a notice was required, then the 2016 PACA Notice preserved Ebers’ PACA trust

rights in the 2016/2017 Crop Year apples because Core Farms, by refusing to account for

transactions, precluded Ebers from being able to timely send a PACA notice.



                                                    6
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.7 Page 7 of 12



            34.   If a notice was required, then the 2017 PACA Notice similarly preserved Ebers’

PACA trust rights in the 2017/2018 Crop Year apples.

            35.   Having provided the appropriate notices, Ebers remains a trust beneficiary until Core

Farms pays Ebers in full. 7 C.F.R. § 46.46(c)(1).

            36.   Core Farms is required to maintain trust assets so that the assets are freely available

to satisfy all of its outstanding obligations to Ebers. 7 C.F.R. § 46.46(d)(1).

            37.   Any act or omission inconsistent with maintaining trust assets in such a freely

available manner, including dissipation of trust assets, is unlawful and in violation of the PACA.

7 U.S.C. § 499b; 7 C.F.R. § 46.46(d)(1).

            38.   On information and belief, Core Farms has deposited proceeds from the sale of

commodities supplied by Ebers into its various bank accounts so that those accounts are subject to

Ebers’ PACA trust claim.

            39.   On information and belief, Core Farms has purchased and/or paid for inventory,

equipment, real property holdings and other assets during the time Ebers’ trust beneficiary rights

have existed, thereby commingling those assets with the PACA trust proceeds.

                   COUNT I – VIOLATION OF PACA TRUST (CORE FARMS)

            40.   Paragraphs 1 through 39 are re-alleged as though fully set forth herein.

            41.   By failing to pay Ebers promptly, Core Farms has violated its PACA obligations.

            42.   Ebers has a valid PACA trust in all of Core Farms’ cash, bank accounts, real

property, and other assets purchased or paid for during the existence of Ebers’ trust.

            43.   The value of Ebers’ trust claim against Core Farms is $74,331.88.

            44.   Ebers’ PACA trust claim in Core Farms’ assets is superior to any of Core Farms’

other non-PACA creditors’ rights, whether such creditor is secured by a particular asset or not.



                                                     7
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.8 Page 8 of 12



            WHEREFORE, Ebers requests this Court to grant the following relief:

                   A.      Determine that the following are subject to a PACA trust in favor of Ebers:

                           1.      All perishable agricultural commodities supplied by Ebers to Core

                   Farms that have not yet been sold and/or Core Farms’ inventory of products made

                   by commodities supplied by Ebers;

                           2.      All proceeds from the sale by Core Farms of perishable agricultural

                   commodities supplied by Ebers and/or of products made by commodities supplied

                   by Ebers, and all accounts into which such proceeds have been deposited;

                           3.      All Core Farms’ account receivables generated by the sale of

                   perishable agricultural commodities supplied by Ebers and/or by the sale of

                   products made by commodities supplied by Ebers;

                           4.      All cash comingled with proceeds from the sale of Ebers’ assets, and

                   real and/or personal property assets purchased or paid for by Core Farms, during

                   the existence of the PACA trust in favor of Ebers.

                   B.      Enter a Judgment in favor of Ebers directing Core Farms to pay to Ebers the

            entire PACA trust amount of $74,331.88, plus common law interest together with pre- and

            post-filing interest and costs and attorney’s fees as permitted by contract or law, and

                   C.      Grant such further or different legal or equitable relief this Court deems just.

                        COUNT II – VIOLATION OF PACA TRUST (KROPF)

            45.   Paragraphs 1 through 44 are re-alleged as though fully set forth herein.

            46.   On information and belief, Kropf, as the owner and operator of Core Farms directed

or had authority to direct Core Farms’ activities.




                                                      8
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.9 Page 9 of 12



            47.   By directing Core Farms to retain or divert proceeds subject to the PACA trust

instead of paying Ebers, Kropf personally participated in the breach of fiduciary duty, and is

therefore personally liable for that breach.

            48.   Kropf is jointly and severally liable to Ebers for Core Farms’ violation of the PACA

trust because of his breach of fiduciary duty.

            WHEREFORE, Ebers requests this Court to grant the following relief:

                   A.       Determine that all perishable agricultural commodities sold by Ebers to

            Core Farms, proceeds from the sale of those commodities and receivables generated by

            those sales in the possession and control of Kropf are held subject to a PACA trust in favor

            of Ebers; and

                   B.       Enter a Judgment in favor of Ebers directing Kropf to pay to Ebers the entire

            PACA trust amount of $74,331.88, plus pre- and post-filing interest and costs and

            attorney’s fees as permitted by contract or law, and

                   C.       Grant such further or different legal or equitable relief this Court deems just.

                     COUNT III – BREACH OF CONTRACT (CORE FARMS)

            49.   Paragraphs 1 through 48 are re-alleged as though fully set forth herein.

            50.   Core Farms agreed to sell apples for Ebers on consignment.

            51.   Core Farms sold Ebers’ apples, but has failed to pay Ebers the net proceeds of the

sales in the amount of $74,331.88.

            52.   Core Farms’ failure to pay constitutes a breach of the agreements between the

parties.

            WHEREFORE, Ebers requests that this Court enter a Judgment against Core Farms in the

amount of $74,331.88, plus common law interest together with pre- and post-filing interest and



                                                       9
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.10 Page 10 of 12



costs and attorney’s fees as permitted by contract or law, together with such further or different

legal or equitable relief this Court deems just.

                           COUNT IV – CONVERSION (CORE FARMS)

            53.   Paragraphs 1 through 52 are re-alleged as though fully set forth herein.

            54.   Core Farms, as consignee, owed a duty of trust to Ebers relating to the apples on

consignment.

            55.   Core Farms’ duties included turning over to Ebers the net proceeds of the sale of the

apples on consignment.

            56.   Core Farms breached its duties by failing to turn over the identifiable proceeds to

Ebers and by using such proceeds for its own benefit.

            57.   Core Farms’ actions constitute statutory and common law conversion. See MCL

§600.2919a.

            58.   Ebers is entitled to treble damages and to have Core Farms pay for the attorney’s

fees and costs incurred by Ebers in this matter. Id.

            WHEREFORE, Ebers requests that this Court enter a Judgment against Core Farms in the

amount of $222,995.64, plus common law interest together with pre- and post-filing interest and

costs and attorney’s fees as permitted by contract or law, together with such further or different

legal or equitable relief this Court deems just.

                               COUNT V – CONVERSION (KROPF)

            59.   Paragraphs 1 through 58 are re-alleged as though fully set forth herein.

            60.   On information and belief, Kropf, as the owner and operator of Core Farms directed

or had authority to direct Core Farms’ activities.




                                                    10
1898779_2
            Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.11 Page 11 of 12



            61.   By directing Core Farms to convert the identifiable proceeds of apples held on

consignment, Kropf personally participated in the common law and statutory conversion.

            62.   Kropf is jointly and severally liable to Ebers for Core Farms’ conversion.

            WHEREFORE, Ebers requests that this Court enter a Judgment against Kropf in the

amount of $222,995.64, plus common law interest together with pre- and post-filing interest and

costs and attorney’s fees as permitted by contract or law, together with such further or different

legal or equitable relief this Court deems just.



                                      SIGNATURES ON NEXT PAGE




                                                   11
1898779_2
a
                 Case 1:19-cv-00681 ECF No. 1 filed 08/26/19 PageID.12 Page 12 of 12




                                             STATEMENT OF VERIFICATION

                   I   am the member of Ebers Orchards, LLC and authorized to make this statement of

    verification and do verify that the statements in this Complaint are true and accurate to the best   of

    my knowledge information and belief.



                                                              .4;2"*,/      t7.--**-
    Dated: August                     UZAD
                                                             Eepns ORcseRps, LLC
                                                             By: fuchard Ebers
                                                             Its: Member

    Subscribed and swom before me on
    August 23,2019




                                                       Notary Public

    Acting in Kent County, Michigan
    My Commission Expires: G)l ll f ZOZ({

    Dated:         eugsr&,2019
                                                             RHOADES McKEE
                                                             Attomeys for EgeRs ORcHaRts, LLC




                                                             By:    /si David E. Bevins
                                                                 David E. Bevins (P48955)
                                                             Business Address:
                                                                 55 Campau Ave., N. W., Suite 300
                                                                 Grand Rapids, MI49503
                                                                Telephone: (616) 235-3500




                                                        12
    prca @mplaint core court filing
